CARR, Presiding Judge.
In the court below the accused was tried on an indictment charging assault with intent to murder. This appeal follows a judgment of conviction of the offense charged in the indictment.
During the progress of the trial no exceptions were reserved to any rulings of the court. The affirmative charge in defendant’s behalf was not requested; neither did he file a motion for a new trial.
The record is in proper form and regular in every respect.
Our review is limited to questions which are properly presented at nisi prius. Jones v. State, 26 Ala.App. 252, 157 So. 683.
The judgment below is ordered affirmed.
Affirmed.